Name: Commission Decision No 1870/75/ECSC of 17 July 1975 relating to the requirement that steelmaking undertakings disclose certain information on employment
 Type: Decision_ENTSCHEID
 Subject Matter: labour market;  documentation;  information technology and data processing;  European construction;  iron, steel and other metal industries
 Date Published: 1975-07-23

 Avis juridique important|31975S1870Commission Decision No 1870/75/ECSC of 17 July 1975 relating to the requirement that steelmaking undertakings disclose certain information on employment Official Journal L 190 , 23/07/1975 P. 0026 - 0027 Finnish special edition: Chapter 13 Volume 4 P. 0155 Spanish special edition: Chapter 05 Volume 2 P. 0059 Swedish special edition: Chapter 13 Volume 4 P. 0155 Portuguese special edition Chapter 05 Volume 2 P. 0059 COMMISSION DECISION No 1870/75/ECSC of 17 July 1975 relating to the requirement that steelmaking undertakings disclose certain information on employment THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof; Whereas the steel market is currently undergoing a marked recession; Whereas it is essential, under these circumstances, that the Commission should follow very closely the repercussions of this recession on the level of employment with a view to taking any measures that may prove necessary; Whereas for the fulfilment of this task, the Commission must have at its disposal the most recent data on employment, and information on anticipated trends in employment; Whereas, therefore, there is reason to impose on the steelmaking undertakings, for as long as the situation so requires, the obligation to declare their levels of employment, as well as any redundancies or measures to reduce working time; Whereas those undertakings whose production volume exempts them from payment of the levy may also be exempted from the obligations resulting from this Decision, HAS DECIDED AS FOLLOWS: Article 1 Undertakings carrying on a manufacturing activity in the iron and steel sector shall supply the Commission with monthly returns concerning the existing and forecast employment situation. Such returns shall, in particular, include the following data: - Number of personnel employed - Recruitments - Redundancies - Measures to reduce working time. Article 2 Returns shall reach the Commission not later than the 25th of each month, and shall contain the data on the situation for the previous month and the forecast data for the month to follow. The first return shall reach the Commission not later than 25 August 1975 and shall contain data in respect of the situation in July 1975 and forecasts for September 1975. Returns shall be made on a form as shown in the Annex to this Decision. Article 3 Those undertakings which, pursuant to Decisions Nos. 2/52 of 23 December 1952 and 6/65 of 17 March 1965, are exempt from payment of the levy, shall likewise be exempt from the obligations set out in Article 1 of this Decision. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI ANNEX >PIC FILE= "T0007804">